MOORE, Judge.
This case is before us upon two certified questions propounded to us by the Circuit Court of the Ninth Judicial Circuit of Florida. The questions are:
1. Whether the use of public school property located within the city limits and within the school district is subject in any manner to city zoning ordinances.
2. If the above question is answered in the affirmative, what procedural and judicial steps are to be followed in the resolution of land-use disputes between the School Board and the city.
With regard to the first question this Court has already decided the issue in Village of North Palm Beach v. School Board of Palm Beach County, 349 So.2d 683 (Fla.4th DCA 1977). Unfortunately, the trial court did not have this decision available at the time he certified the questions to us. Nevertheless, we adhere to our ruling in the Village of North Palm Beach case and accordingly answer the first question in the affirmative.
With regard to the second question we find that it does not fall within Rule 4.6, Fla.R.App.P. (1962 Revision) in that our answer, if given, would not be determinative of the cause. Accordingly, we decline to answer the second question. Chapman v. Slaff, 101 So.2d 413 (Fla.1st DCA 1958); 2 Fla.Jur., “Appeals,” Section 433.
DOWNEY, C. J., and LETTS, J., concur.